ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Mesa Machinery Services, Inc.              )      ASBCA Nos. 59322, 59323
                                           )
Under Contract No. SP0490-05-F-6864        )

APPEARANCE FOR THE APPELLANT:                     Ryan K. Manger, Esq.
                                                   Manger Law, LLC
                                                   St. Louis, MO

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Edward R. Murray, Esq.
                                                   Trial Attorney
                                                   DLA Aviation
                                                   Richmond, VA

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 9 September 2014




     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59322, 59323, Appeals of
Mesa Machinery Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals